Case: 2:16-cv-01015-ALM-CMV Doc #: 131 Filed: 08/24/20 Page: 1 of 2 PAGEID #: 3845




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MAX RACK, INC.,                                        :
                                                       :    Case No. 2:16-cv-01015
                Plaintiff,                             :
                                                       :    JUDGE ALGENON L. MARBLEY
        v.                                             :
                                                       :    Magistrate Judge Vascura
CORE HEALTH & FITNESS, LLC, et al.,                    :
                                                       :
                                                       :
                Defendants.                            :


                                              ORDER

        This matter is before the Court on Defendant Core Health & Fitness, LLC’s Motion for a

Stay of Execution Pending Appeal and Approval of Supersedeas Bond. Doc. 122. Federal Rule

of Civil Procedure 62(b) provides that, “[a]t any time after judgment is entered, a party may obtain

a stay by providing a bond or other security.” The stay then “takes effect when the court approves

the bond or other security and remains in effect for the time specified in the bond or other security.”

Fed. R. Civ. P. 62(b); see Arban v. West. Publ’g Corp., 345 F.3d 390, 409 (6th Cir. 2003) (“Rule

62[] entitles a party who files a satisfactory supersedeas bond to a stay of money judgment as a

matter of right.”).

        Here, Defendant has posted a bond of $881,808.32 -- representing the full amount awarded

to Plaintiff Max Rack, Inc. in the Final Judgment. Finding this supersedeas bond satisfactory, the

Court GRANTS Defendant’s Motion [#122]. The execution of judgment is hereby STAYED

pending appeal.

        IT IS SO ORDERED.




                                                  1
Case: 2:16-cv-01015-ALM-CMV Doc #: 131 Filed: 08/24/20 Page: 2 of 2 PAGEID #: 3846




                                                                    __
                                     ALGENON L. MARBLEY
                                     CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 24, 2020




                                        2
